SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-87 EASTMAN KODAK COMPANY (Exact name of registrant as specified in its charter) NEW JERSEY 16-0417150 (State of incorporation) (IRS Employer Identification No.) , ROCHESTER, NEW YORK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:585-724-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X]Accelerated filer[]Non-accelerated filer[]Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of each Class Number of Shares Outstanding at October 26, 2012 Common Stock, $2.50 par value Eastman Kodak Company Form 10-Q September 30, 2012 Table of Contents Page Part I. - Financial Information Item 1. Financial Statements 2 Consolidated Statement of Operations (Unaudited) 2 Consolidated Statement of Comprehensive(Loss) Income (Unaudited) 3 Consolidated Statement of Retained Earnings (Unaudited) 4 Consolidated Statement of Financial Position (Unaudited) 5 Consolidated Statement of Cash Flows (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Liquidity and Capital Resources 53 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 57 Part II. - Other Information Item 1. Legal Proceedings 58-61 Item 1A. Risk Factors 62-68 Item 6. Exhibits 68 Signature 69 Index to Exhibits 70-77 Part I.FINANCIAL INFORMATION Item 1.Financial Statements EASTMAN KODAK COMPANY (DEBTOR-IN-POSSESSION) CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) (in millions, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Net sales Products $ Services Licensing & royalties (Note 9) 3 13 ) 39 Total net sales $ Cost of sales Products $ Services Total cost of sales $ Gross profit $ Selling, general and administrative expenses Research and development costs 44 59 Restructuring costs and other 17 77 Other operating (income) expenses, net (4
